 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.2

AMUNIX OPERATING INC.
500 Ellis Street
Mountain View, CA 94043

May 12, 2016

Versartis, Inc.
4200 Bohannon Drive
Suite 250
Menlo Park, CA 94025

Attention: Senior Vice President, Legal and Compliance

Re: Amendment to License Agreement

Dear Ladies and Gentlemen,

This Letter Agreement (“Letter Agreement”) is made effective as of March 22,
2016 (“Amendment Effective Date”) by and between Versartis, Inc., a Delaware
corporation (“Licensee”) and Amunix Operating, Inc., a Delaware corporation
(“Licensor”). This Letter Agreement makes reference to that certain Second
Amended and Restated Licensing Agreement between Amunix and Versartis, dated
December 30, 2010, as amended by that certain Amendment No. 1 and Amendment No.
2 (collectively, the “License Agreement”).

In accordance with Section 4.1(c) of the License Agreement, Licensee has been
reimbursing Licensor for [*] of the filing, prosecution and maintenance costs
with respect to the Licensed Patents that are not primarily applicable to the
Licensed Product. It is mutually agreed by the parties that, as of the Amendment
Effective Date, the Licensee shall reimburse Licensor for [*] of the filing,
prosecution and maintenance costs associated with the granted patents in the
[*].

All specific expenditures shall be expressly approved by Licensee before the
obligations are incurred and Licensee shall be a participant in determining
prosecution strategy for any [*]. Further, it is mutually agreed by the parties,
that Licensor will provide Licensee with copies of all official actions and
other communications related to the [*] received by the Licensor from or to
applicable patent authorities in a timely manner and that the Licensee shall
have the right to provide comments and suggested edits to claim sets and
responses to [*] Actions and opposition submissions. To date, Licensee has
agreed to reimburse costs of:

 

•

[*]

1.

--------------------------------------------------------------------------------

 

Licensee shall continue to reimburse costs associated with Licensed Patents that
are not primarily applicable to the Licensed Product at the rate of [*] for all
other patent families and all territories in the world, including the United
States.

The execution of this Letter Agreement constitutes a representation and warranty
by the parties that each has the full legal right, power, and authority to enter
into this Letter Agreement and to be bound by its provision in accordance with
its terms. This Letter Agreement shall be effective only upon execution by each
of the parties hereto and shall be binding and inure to the benefit of the
parties and their respective successors and assigns, and, in any event, shall
continue to be binding on the parties. This Letter Agreement may be executed in
two or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one instrument. This Letter Agreement may be
amended only by a writing signed by the parties. No person or entity is intended
or shall be deemed or determined to be a third party beneficiary of this Letter
Agreement. This Letter Agreement shall be governed by, and construed in
accordance with, the laws of the State of California. This Letter Agreement
constitutes the entire agreement between the parties and supersedes any prior
understandings, agreements, or representations by or between the parties,
written or oral, express or implied regarding the matters contained herein.

Sincerely,

Amunix Operating Inc.

 

By:

 

/s/Volker Schellenberger

Name:

 

Volker Schellenberger

Title:

 

Chief Executive Officer

 

ACKNOWLEDGED AND ACCEPTED:

Versartis, Inc.

 

By:

 

/s/Shane Ward

Name:

 

Shane Ward

Title:

 

Senior Vice President, Legal and Compliance

 

2.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.